Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (the “Agreement”), dated as of
April 1, 2010, is entered into by and among Six Flags, Inc., a Delaware
corporation (“SF”), Six Flags Operations Inc., a Delaware corporation, and Six
Flags Theme Parks Inc., a Delaware corporation (collectively, the “Company”),
and Mark Shapiro (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive is currently employed by the Company pursuant to that certain
Employment Agreement between Executive and the Company dated as of April 1,
2009, as amended (the “Existing Employment Agreement”);

 

WHEREAS, the Company and Executive desire to modify the terms and conditions of
Executive’s continued employment by entering into this Agreement; and

 

WHEREAS, this Agreement shall supersede and replace the Existing Employment
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

 


1.             TERM OF EMPLOYMENT.  THE TERM OF EXECUTIVE’S EMPLOYMENT BY THE
COMPANY PURSUANT TO THIS AGREEMENT COMMENCED ON APRIL 1, 2009 (THE “EFFECTIVE
DATE”) AND SHALL EXPIRE ON THE FOURTH ANNIVERSARY OF THE EFFECTIVE DATE (THE
“TERM”), SUBJECT TO EARLIER TERMINATION IN ACCORDANCE WITH SECTION 4 HEREOF.


 


2.             POSITION, DUTIES AND LOCATION.  DURING THE TERM,


 


(A)           POSITION AND DUTIES.  EXECUTIVE SHALL SERVE AS THE PRESIDENT AND
CHIEF EXECUTIVE OFFICER OF THE COMPANY, WITH THE DUTIES AND RESPONSIBILITIES
CUSTOMARILY ASSIGNED TO SUCH POSITION AND SUCH OTHER CUSTOMARY DUTIES AS MAY
REASONABLY BE ASSIGNED TO EXECUTIVE FROM TIME TO TIME BY THE BOARD (AS DEFINED
BELOW) CONSISTENT WITH SUCH POSITION.  EXECUTIVE SHALL AT ALL TIMES REPORT
SOLELY AND DIRECTLY TO THE BOARD.  ALL OTHER EMPLOYEES WILL REPORT TO EXECUTIVE
EITHER DIRECTLY OR THROUGH OTHER EMPLOYEES AS DETERMINED BY EXECUTIVE.


 


(B)           ATTENTION AND TIME.  EXECUTIVE SHALL DEVOTE SUBSTANTIALLY ALL HIS
BUSINESS ATTENTION AND TIME TO HIS DUTIES HEREUNDER AND SHALL USE HIS REASONABLE
BEST EFFORTS TO CARRY OUT SUCH DUTIES FAITHFULLY AND EFFICIENTLY.  DURING THE
TERM, IT SHALL NOT BE A VIOLATION OF THIS AGREEMENT FOR EXECUTIVE TO (I) SERVE
ON INDUSTRY, TRADE, CIVIC OR CHARITABLE BOARDS OR COMMITTEES; (II) DELIVER
LECTURES OR FULFILL SPEAKING ENGAGEMENTS; OR (III) MANAGE PERSONAL INVESTMENTS,
AS LONG AS SUCH ACTIVITIES DO NOT MATERIALLY INTERFERE WITH THE PERFORMANCE OF
EXECUTIVE’S DUTIES AND RESPONSIBILITIES AS DESCRIBED HEREIN.  EXECUTIVE SHALL BE
PERMITTED TO SERVE ON FOR-PROFIT CORPORATE BOARDS OF DIRECTORS AND ADVISORY
COMMITTEES IF APPROVED IN ADVANCE BY THE BOARD, WHICH APPROVAL SHALL NOT
UNREASONABLY BE WITHHELD.

 

--------------------------------------------------------------------------------


 


(C)           LOCATION.  EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT SHALL BE
LOCATED IN NEW YORK, NEW YORK; PROVIDED THAT EXECUTIVE SHALL TRAVEL AND SHALL
RENDER SERVICES AT OTHER LOCATIONS, BOTH AS MAY REASONABLY BE REQUIRED BY HIS
DUTIES HEREUNDER.


 


3.             COMPENSATION.


 


(A)           BASE SALARY.  DURING THE TERM, EXECUTIVE SHALL RECEIVE A BASE
SALARY (THE “BASE SALARY”) AT AN ANNUAL RATE OF $1,300,000.  BASE SALARY SHALL
BE PAID AT SUCH TIMES AND IN SUCH MANNER AS THE COMPANY CUSTOMARILY PAYS THE
BASE SALARIES OF ITS EMPLOYEES.  IN THE EVENT THAT EXECUTIVE’S BASE SALARY IS
INCREASED BY THE BOARD IN ITS DISCRETION AT ANY TIME DURING THE TERM, SUCH
INCREASED AMOUNT SHALL THEREAFTER CONSTITUTE THE BASE SALARY.


 


(B)           ANNUAL BONUS.  DURING THE TERM, EXECUTIVE SHALL BE PAID AN ANNUAL
CASH BONUS BASED ON THE ATTAINMENT OF PERFORMANCE TARGETS IN ACCORDANCE WITH
EXHIBIT A HERETO.  THE “TARGET BONUS” SHALL BE $1,300,000 AND THE “MAXIMUM
BONUS” SHALL BE $2,600,000.  THE ANNUAL BONUS SHALL BE PAYABLE AT SUCH TIME AS
BONUSES ARE PAID TO OTHER SENIOR EXECUTIVE OFFICERS OF THE COMPANY BUT NO LATER
THAN 2 1/2 MONTHS FOLLOWING THE END OF EACH FISCAL YEAR OF THE COMPANY.  FOR THE
AVOIDANCE OF ANY DOUBT, THE ANNUAL BONUS EARNED BY EXECUTIVE FOR FISCAL YEAR
2009 SHALL BE CALCULATED ON RESULTS FOR THE FULL FISCAL YEAR AND SHALL NOT BE
PRORATED ON ACCOUNT OF THE EFFECTIVE DATE.


 


(C)           SUCCESS FEE.  UPON THE FIRST TO OCCUR OF:  (I) THE CLOSING DATE OF
SF’S PROPOSED EXCHANGE OFFER FOR ITS SENIOR NOTES OR (II) THE EMERGENCE OF THE
COMPANY FROM A CHAPTER 11 BANKRUPTCY (THE FIRST TO OCCUR OF (I) OR (II), A
“TRIGGERING EVENT”), THE COMPANY SHALL PAY EXECUTIVE A LUMP SUM CASH PAYMENT OF
$2,000,000 WITHIN TEN (10) BUSINESS DAYS. IN ADDITION, IF EXECUTIVE REMAINS
EMPLOYED BY THE COMPANY UNTIL THE FIRST ANNIVERSARY OF THE TRIGGERING EVENT, THE
COMPANY SHALL PAY EXECUTIVE A LUMP SUM CASH PAYMENT OF $1,000,000 WITHIN TEN
(10) BUSINESS DAYS OF SUCH ANNIVERSARY DATE; PROVIDED THAT, IF EXECUTIVE’S
EMPLOYMENT IS TERMINATED (I) BY THE COMPANY WITHOUT CAUSE (AS DEFINED BELOW),
(II) BY EXECUTIVE FOR GOOD REASON (AS DEFINED BELOW), (III) BY EXECUTIVE WITHOUT
GOOD REASON UNDER CIRCUMSTANCES WHERE HE IS ENTITLED TO RECEIVE THE PAYMENTS AND
BENEFITS SPECIFIED IN SECTION 4(C) BELOW OR (IV) DUE TO EXECUTIVE’S DEATH OR
DISABILITY (AS DEFINED BELOW), IN EACH INSTANCE, ON OR AFTER THE OCCURRENCE OF A
TRIGGERING EVENT BUT PRIOR TO THE FIRST ANNIVERSARY OF THE TRIGGERING EVENT,
SUCH AMOUNT SHALL INSTEAD BE PAID TO EXECUTIVE WITHIN TEN (10) BUSINESS DAYS OF
THE DATE OF TERMINATION.


 


(D)           EQUITY AWARDS.  PROMPTLY FOLLOWING A TRIGGERING EVENT, SF SHALL
ISSUE EXECUTIVE UNDER THE LONG-TERM INCENTIVE PLAN DESCRIBED IN COMPANY’S
MODIFIED FOURTH AMENDED JOINT PLAN OF REORGANIZATION FILED AS OF APRIL 1, 2010
(AS AMENDED OR SUPPLEMENTED BY THE COMPANY, THE “PLAN”) RESTRICTED SHARES (THE
“RESTRICTED STOCK”) OF SF’S COMMON STOCK (THE “COMMON STOCK”) AND OPTIONS TO
PURCHASE SHARES OF COMMON STOCK (THE “OPTIONS”) IN AN AMOUNT AND WITH VESTING
AND OTHER TERMS AS MUTUALLY AGREED TO BETWEEN THE BOARD AND EXECUTIVE.


 


(E)           OTHER COMPENSATION AND BENEFITS.  DURING THE TERM, THE COMPANY
SHALL PROVIDE AND EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN OR RECEIVE
BENEFITS UNDER ANY PENSION PLAN, PROFIT SHARING PLAN, STOCK OPTION PLAN, STOCK
PURCHASE PLAN OR

 

2

--------------------------------------------------------------------------------


 


ARRANGEMENT, HEALTH, DISABILITY AND ACCIDENT PLAN OR ANY OTHER EMPLOYEE BENEFIT
PLAN OR ARRANGEMENT, INCLUDING ANY NON-QUALIFIED OR DEFERRED COMPENSATION OR
RETIREMENT PROGRAMS MADE AVAILABLE NOW OR IN THE FUTURE TO SENIOR EXECUTIVES OF
THE COMPANY ON A BASIS NO LESS FAVORABLE THAN PROVIDED ANY OTHER SENIOR
EXECUTIVE OF THE COMPANY; PROVIDED THAT EXECUTIVE COMPLIES WITH THE CONDITIONS
ATTENDANT WITH COVERAGE UNDER SUCH PLANS OR ARRANGEMENTS.  IN ADDITION TO THE
COMPANY’S GROUP INSURANCE POLICIES, THE COMPANY SHALL PROVIDE EXECUTIVE WITH
TERM LIFE INSURANCE WITH A DEATH BENEFIT EQUAL TO HIS BASE SALARY AND WITH A
DISABILITY INSURANCE POLICY THAT PROVIDES FOR FULL INCOME REPLACEMENT FOR THE
FIRST THIRTY-SIX (36) MONTHS OF EXECUTIVE’S DISABILITY AFTER WHICH TIME THE
STANDARD DISABILITY BENEFIT AVAILABLE TO SENIOR EXECUTIVES SHALL APPLY TO
EXECUTIVE.  FULL INCOME SHALL INCLUDE BASE SALARY FOR THE YEAR IN WHICH
DISABILITY OCCURS PLUS THE GREATER OF THE ACTUAL BONUS FOR THE YEAR PRIOR TO THE
OCCURRENCE OF DISABILITY OR THE TARGET BONUS FOR THE YEAR IN WHICH DISABILITY
OCCURS.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NOTHING CONTAINED
HEREIN SHALL BE CONSTRUED TO PREVENT THE COMPANY FROM MODIFYING OR TERMINATING
ANY PLAN OR ARRANGEMENT, NOT INCLUDING THE ANNUAL BONUS PLAN DESCRIBED IN
SECTION 3(B), IN EXISTENCE ON THE DATE HEREOF PROVIDED THAT NO SUCH MODIFICATION
OR TERMINATION ADVERSELY AFFECTS ANY AWARD OR OTHER ENTITLEMENT PREVIOUSLY
GRANTED TO EXECUTIVE.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
EXECUTIVE SHALL BE ENTITLED TO NO LESS THAN FOUR WEEKS OF PAID VACATION PER
CALENDAR YEAR.  THE COMPANY SHALL ALSO REIMBURSE EXECUTIVE FOR THE COST
(INCLUDING TRAVEL COSTS) OF AN ANNUAL PHYSICAL EXAM PROVIDED BY AN EXECUTIVE
HEALTH PROGRAM SELECTED BY EXECUTIVE.


 


(F)            PERQUISITES; EXPENSES.  DURING THE TERM, EXECUTIVE SHALL BE
ENTITLED TO PERQUISITES NO LESS FAVORABLE THAN THOSE PROVIDED TO ANY OTHER
SENIOR EXECUTIVE OF THE COMPANY.  IN ADDITION, THE COMPANY SHALL PROMPTLY PAY
OR, IF SUCH EXPENSES ARE PAID DIRECTLY BY EMPLOYEE, EXECUTIVE SHALL BE ENTITLED
TO RECEIVE PROMPT REIMBURSEMENT, FOR ALL REASONABLE EXPENSES THAT EXECUTIVE
INCURS DURING HIS EMPLOYMENT WITH THE COMPANY IN CARRYING OUT EXECUTIVE’S DUTIES
UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THOSE INCURRED IN
CONNECTION WITH BUSINESS RELATED TRAVEL OR ENTERTAINMENT, UPON PRESENTATION OF
EXPENSE STATEMENTS AND CUSTOMARY SUPPORTING DOCUMENTATION.  EXECUTIVE SHALL BE
REIMBURSED FOR THE COST OF COMMUTATION (BY TRAIN, CAR OR CAR SERVICE AT
EXECUTIVE’S DISCRETION) BETWEEN HIS HOME AND THE COMPANY’S OFFICE AND BETWEEN
HIS HOME AND AN AIRPORT AND AT ALL OTHER TIMES WHEN TRAVELING ON COMPANY
BUSINESS.  WHEN TRAVELING ON COMPANY BUSINESS, EXECUTIVE SHALL BE ENTITLED TO
USE ANY AIRCRAFT OWNED OR LEASED BY THE COMPANY (“COMPANY AIRCRAFT”) OR FLY
COMMERCIAL FIRST-CLASS. ANY OTHER USE OF COMPANY AIRCRAFT SHALL BE GOVERNED BY
APPLICABLE COMPANY POLICY.


 


(G)           ADDITIONAL COMPENSATION AND BENEFITS.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL LIMIT THE BOARD IN AWARDING, IN ITS DISCRETION, ADDITIONAL
COMPENSATION AND BENEFITS TO EXECUTIVE.


 


4.             TERMINATION OF EMPLOYMENT; CHANGE IN CONTROL.


 


(A)           DEATH; DISABILITY; TERMINATION FOR CAUSE.  EXECUTIVE’S EMPLOYMENT
SHALL TERMINATE AUTOMATICALLY UPON HIS DEATH OR DISABILITY.  THE COMPANY MAY
TERMINATE EXECUTIVE’S EMPLOYMENT FOR CAUSE.  IT SHALL NOT BE DEEMED TO BE A
BREACH OF THIS AGREEMENT FOR THE EXECUTIVE TO VOLUNTARILY TERMINATE HIS
EMPLOYMENT WITHOUT GOOD REASON.  UPON A TERMINATION OF EXECUTIVE’S EMPLOYMENT
(I) DUE TO EXECUTIVE’S DEATH OR DISABILITY, OR

 

3

--------------------------------------------------------------------------------


 


(II) BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE WITHOUT GOOD REASON, EXECUTIVE
(OR, IN THE CASE OF EXECUTIVE’S DEATH, EXECUTIVE’S ESTATE AND/OR BENEFICIARIES)
SHALL BE ENTITLED TO:  (A) UNPAID BASE SALARY THROUGH THE DATE OF TERMINATION
(AS DEFINED BELOW); (B) ANY EARNED BUT UNPAID BONUS FOR THE PRIOR FISCAL YEAR;
(C) ANY BENEFITS DUE TO EXECUTIVE UNDER ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY
AND ANY PAYMENTS DUE TO EXECUTIVE UNDER THE TERMS OF ANY COMPANY PROGRAM,
ARRANGEMENT OR AGREEMENT, INCLUDING INSURANCE POLICIES BUT EXCLUDING ANY
SEVERANCE PROGRAM OR POLICY AND (D) ANY EXPENSES OWED TO EXECUTIVE ((A), (B),
(C) AND (D) COLLECTIVELY, THE “ACCRUED AMOUNTS”).  EXCEPT AS PROVIDED IN THE
PRECEDING SENTENCE, EXECUTIVE SHALL HAVE NO FURTHER RIGHT OR ENTITLEMENT UNDER
THIS AGREEMENT TO PAYMENTS ARISING FROM TERMINATION OF HIS EMPLOYMENT BY THE
COMPANY FOR CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON.  IN THE EVENT OF A
TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO EXECUTIVE’S DEATH OR DISABILITY,
EXECUTIVE (OR IN THE CASE OF EXECUTIVE’S DEATH, EXECUTIVE’S ESTATE AND/OR
BENEFICIARIES) SHALL BE ENTITLED TO A LUMP-SUM CASH AMOUNT EQUAL TO THE TARGET
BONUS FOR EXECUTIVE FOR THE YEAR OF TERMINATION PRO-RATED BASED ON THE NUMBER OF
DAYS FROM THE BEGINNING OF THE YEAR THROUGH THE DATE OF TERMINATION DIVIDED BY
THE TOTAL NUMBER OF DAYS IN THE YEAR OF TERMINATION AND ALL OPTIONS AND SHARES
OF RESTRICTED STOCK PREVIOUSLY GRANTED TO EXECUTIVE SHALL FULLY VEST AND ALL
OUTSTANDING OPTIONS SHALL REMAIN EXERCISABLE FOR THEIR ORIGINALLY SCHEDULED
RESPECTIVE TERMS (OTHER ANY OPTIONS GRANTED TO EXECUTIVE PRIOR TO THE DATE
HEREOF THAT DO NOT SO PROVIDE FOR SUCH CONTINUED EXERCISABILITY IN ACCORDANCE
WITH ITS TERMS).


 


(B)           TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  THE COMPANY MAY
TERMINATE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE AND EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT FOR GOOD REASON, IN EACH CASE UPON THIRTY DAYS PRIOR WRITTEN NOTICE. 
IN THE EVENT THAT, DURING THE TERM, THE COMPANY TERMINATES EXECUTIVE’S
EMPLOYMENT WITHOUT CAUSE OR EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD REASON,
EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING IN LIEU OF ANY PAYMENTS OR BENEFITS
UNDER ANY SEVERANCE PROGRAM OR POLICY OF THE COMPANY WITHIN TEN (10) BUSINESS
DAYS:


 


(I)            THE ACCRUED AMOUNTS PLUS A LUMP SUM CASH AMOUNT EQUAL TO THE
TARGET BONUS FOR EXECUTIVE FOR THE YEAR OF TERMINATION PRO-RATED BASED ON THE
NUMBER OF DAYS FROM THE BEGINNING OF THE YEAR THROUGH THE DATE OF TERMINATION
DIVIDED BY THE TOTAL NUMBER OF DAYS IN THE YEAR OF TERMINATION;


 


(II)           A LUMP SUM CASH SEVERANCE PAYMENT EQUAL TO THREE TIMES THE SUM OF
(X) EXECUTIVE’S BASE SALARY AND (Y) ANNUAL BONUS; THE SEVERANCE PAYABLE SHALL BE
COMPUTED BASED UPON (A) EXECUTIVE’S HIGHEST BASE SALARY IN EFFECT AT ANY TIME
DURING HIS EMPLOYMENT WITH THE COMPANY AND (B) EXECUTIVE’S TARGET BONUS AS
PROVIDED FOR IN THIS AGREEMENT;


 


(III)          CONTINUED COVERAGE FOR A PERIOD OF THIRTY-SIX (36) MONTHS
COMMENCING ON THE DATE OF TERMINATION OR UNTIL EXECUTIVE RECEIVES COMPARABLE
COVERAGE (DETERMINED ON A BENEFIT-BY-BENEFIT BASIS) FROM A SUBSEQUENT EMPLOYER
(A) FOR EXECUTIVE (AND HIS ELIGIBLE DEPENDENTS, IF ANY) UNDER THE COMPANY’S
HEALTH PLANS (INCLUDING MEDICAL AND DENTAL) AND OTHER WELFARE BENEFIT PLANS ON
THE SAME BASIS AS SUCH COVERAGE IS MADE AVAILABLE TO EXECUTIVES EMPLOYED BY THE
COMPANY (INCLUDING, WITHOUT LIMITATION, CO-PAYS, DEDUCTIBLES AND OTHER REQUIRED
PAYMENTS AND LIMITATIONS) AND (B) 

 

4

--------------------------------------------------------------------------------


 


UNDER ANY COMPANY-PROVIDED LIFE INSURANCE AND DISABILITY INSURANCE POLICIES AND
PLAN UNDER WHICH EXECUTIVE WAS INSURED IMMEDIATELY PRIOR TO THE DATE OF
TERMINATION; AND


 


(IV)          FULL VESTING OF ALL OPTIONS AND SHARES OF RESTRICTED STOCK THEN
HELD BY EXECUTIVE, WITH ALL OUTSTANDING OPTIONS REMAINING EXERCISABLE FOR THEIR
ORIGINALLY SCHEDULED RESPECTIVE TERMS (OTHER THAN ANY INCENTIVE STOCK OPTIONS
GRANTED TO EXECUTIVE PRIOR TO THE DATE HEREOF THAT DO NOT PROVIDE FOR SUCH
CONTINUED EXERCISABILITY IN ACCORDANCE WITH THEIR TERMS).


 


(C)           CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL (AS
DEFINED BELOW), ALL OPTIONS AND SHARES OF RESTRICTED STOCK THEN HELD BY
EXECUTIVE SHALL FULLY VEST AND ALL OUTSTANDING OPTIONS SHALL REMAIN EXERCISABLE
FOR THEIR ORIGINALLY SCHEDULED RESPECTIVE TERMS (OTHER THAN INCENTIVE STOCK
OPTIONS GRANTED TO EXECUTIVE PRIOR TO THE DATE HEREOF THAT DO NOT PROVIDE FOR
SUCH CONTINUED EXERCISABILITY IN ACCORDANCE WITH THEIR TERMS).  IF, DURING THE
NINETY (90) DAY PERIOD FOLLOWING A CHANGE IN CONTROL, EXECUTIVE’S EMPLOYMENT IS
VOLUNTARILY TERMINATED BY EXECUTIVE WITHOUT GOOD REASON, EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE PAYMENTS AND BENEFITS SPECIFIED IN SECTION 4(B) ABOVE.


 


(D)           DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING
DEFINITIONS SHALL APPLY:


 


(I)            “AFFILIATE” OF A PERSON OR OTHER ENTITY SHALL MEAN:  A PERSON OR
OTHER ENTITY THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH THE PERSON OR OTHER ENTITY SPECIFIED.


 


(II)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF SF.


 


(III)          “CAUSE” SHALL MEAN:  (A) EXECUTIVE’S WILLFUL AND CONTINUING
FAILURE (EXCEPT WHERE DUE TO PHYSICAL OR MENTAL INCAPACITY) TO SUBSTANTIALLY
PERFORM HIS DUTIES HEREUNDER, WHICH IS NOT REMEDIED WITHIN FIFTEEN (15) DAYS
AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SPECIFYING SUCH FAILURE;
(B) EXECUTIVE’S WILLFUL MALFEASANCE OR GROSS NEGLECT IN THE PERFORMANCE OF HIS
DUTIES HEREUNDER RESULTING IN MATERIAL HARM TO THE COMPANY; (C) EXECUTIVE’S
CONVICTION OF, OR PLEA OF GUILTY OR NOLO CONTENDERE TO, A FELONY OR A
MISDEMEANOR INVOLVING MORAL TURPITUDE; (D) THE COMMISSION BY EXECUTIVE OF AN ACT
OF FRAUD OR EMBEZZLEMENT AGAINST THE COMPANY OR ANY AFFILIATE; OR
(E) EXECUTIVE’S WILLFUL MATERIAL BREACH OF ANY MATERIAL PROVISION OF THIS
AGREEMENT (AS DETERMINED IN GOOD FAITH BY THE BOARD) WHICH IS NOT REMEDIED
WITHIN FIFTEEN (15) DAYS AFTER (I) RECEIPT OF WRITTEN NOTICE FROM THE COMPANY
SPECIFYING SUCH BREACH AND (II) THE OPPORTUNITY TO APPEAR BEFORE THE BOARD.  FOR
PURPOSES OF THE PRECEDING SENTENCE, NO ACT OR FAILURE TO ACT BY EXECUTIVE SHALL
BE CONSIDERED “WILLFUL” UNLESS DONE OR OMITTED TO BE DONE BY EXECUTIVE IN BAD
FAITH OR WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR OMISSION WAS IN
THE BEST INTERESTS OF THE COMPANY.


 


(IV)          “CHANGE IN CONTROL” SHALL MEAN:  (A) ANY “PERSON” (AS SUCH TERM IS
USED IN SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), BUT EXCLUDING (X) ANY EMPLOYEE BENEFIT PLAN OF SF
AND (Y) ANY PERMITTED HOLDER), IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED
IN RULES 13D-3 AND

 

5

--------------------------------------------------------------------------------


 


13D-5 UNDER THE EXCHANGE ACT, EXCEPT THAT A PERSON SHALL BE DEEMED TO HAVE
“BENEFICIAL OWNERSHIP” OF ALL SHARES THAT ANY SUCH PERSON HAS THE RIGHT TO
ACQUIRE, WHETHER SUCH RIGHT IS EXERCISABLE IMMEDIATELY OR ONLY THROUGH THE
PASSAGE OF TIME), DIRECTLY OR INDIRECTLY, OF MORE THAN THIRTY-FIVE PERCENT (35%)
OF THE VOTING STOCK OF SF; (B) ANY TRANSACTION, INCLUDING WITHOUT LIMITATION ANY
MERGER, CONSOLIDATION, TENDER OFFER OR OTHER TRANSACTION (WHETHER EFFECTED BY SF
OR BY ANY OTHER PERSON) OR ANY ACTION (SUCH AS A DEREGISTRATION OR DELISTING OF
THE SECURITIES OF SF) TAKEN BY SF OR ANY OF ITS AFFILIATES, THE RESULT OF WHICH
IS, IN EITHER CASE, THAT (1) SF IS NO LONGER A REPORTING COMPANY UNDER
THE EXCHANGE ACT, OR (2) THE COMMON STOCK OF SF IS NO LONGER LISTED ON A
NATIONAL SECURITIES EXCHANGE; (C) AT ANY TIME, THE CONTINUING DIRECTORS (AS
DEFINED BELOW) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE
BOARD; (D) A DIRECT OR INDIRECT SALE OR OTHER TRANSFER OF ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF SF AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, OR (E) ANY
MERGER, CONSOLIDATION OR LIKE BUSINESS COMBINATION OR REORGANIZATION OF SF, THE
CONSUMMATION OF WHICH WOULD RESULT IN EITHER (X) THE OCCURRENCE OF ANY EVENT
DESCRIBED IN CLAUSE (A) ABOVE, OR (Y) THE VOTING SECURITIES OF SF OUTSTANDING
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH MERGER, CONSOLIDATION OR LIKE
BUSINESS COMBINATION OR REORGANIZATION NOT REPRESENTING (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE APPLICABLE
SURVIVING OR OTHER ENTITY) MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING
POWER OF THE VOTING SECURITIES OF SF OR SUCH SURVIVING OR OTHER ENTITY
OUTSTANDING IMMEDIATELY AFTER SUCH MERGER, CONSOLIDATION OR LIKE BUSINESS
COMBINATION OR REORGANIZATION; PROVIDED, HOWEVER, THAT THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE PLAN SHALL NOT BE DEEMED TO CONSTITUTE A
“CHANGE IN CONTROL” AS OF THE EFFECTIVE DATE OF SUCH PLAN.  ONLY ONE (1) CHANGE
IN CONTROL MAY OCCUR DURING THE TERM.


 


(V)           “CONTINUING DIRECTORS” SHALL MEAN, AS OF ANY DATE OF
DETERMINATION, ANY MEMBER OF THE BOARD WHO (I) WAS A MEMBER OF THE BOARD ON THE
DATE OF THIS AGREEMENT OR, FOLLOWING A TRIGGERING EVENT, WAS A MEMBER OF THE
BOARD ON THE DATE OF SUCH TRIGGERING EVENT OR (II) WAS NOMINATED FOR ELECTION OR
ELECTED TO THE BOARD WITH THE APPROVAL OF A MAJORITY OF THE CONTINUING DIRECTORS
WHO WERE MEMBERS OF THE BOARD AT THE TIME OF SUCH NOMINATION OR ELECTION.


 


(VI)          “DATE OF TERMINATION” / “NOTICE OF TERMINATION”  ANY TERMINATION
OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY EXECUTIVE UNDER THIS SECTION 4
(OTHER THAN TERMINATION DUE TO DEATH) SHALL BE COMMUNICATED BY A WRITTEN NOTICE
TO THE OTHER PARTIES HERETO INDICATING THE SPECIFIC TERMINATION PROVISION IN
THIS AGREEMENT RELIED UPON, SETTING FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED, AND SPECIFYING A “DATE OF
TERMINATION” (A “NOTICE OF TERMINATION”) WHICH, IF SUBMITTED BY EXECUTIVE, SHALL
BE AT LEAST THIRTY (30) DAYS FOLLOWING THE DATE OF SUCH NOTICE.  A NOTICE OF
TERMINATION SUBMITTED BY THE COMPANY MAY PROVIDE FOR A “DATE OF TERMINATION” ON
THE DATE EXECUTIVE RECEIVES THE NOTICE OF TERMINATION, OR ANY DATE THEREAFTER
ELECTED BY THE COMPANY IN ITS SOLE DISCRETION NOT TO EXCEED THIRTY (30) DAYS
FOLLOWING THE DATE OF SUCH NOTICE.  THE FAILURE BY EXECUTIVE OR THE COMPANY TO
SET FORTH IN THE NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH
CONTRIBUTES TO A SHOWING OF CAUSE OR GOOD REASON SHALL NOT WAIVE ANY RIGHT OF
EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE EXECUTIVE OR THE COMPANY
THEREAFTER

 

6

--------------------------------------------------------------------------------


 


FROM ASSERTING SUCH FACT OR CIRCUMSTANCE WITHIN A PERIOD OF SIX MONTHS FROM THE
DATE OF TERMINATION IN ORDER TO ENFORCE EXECUTIVE’S OR THE COMPANY’S OTHERWISE
APPLICABLE RIGHTS HEREUNDER.


 


(VII)         “DISABILITY” SHALL HAVE THE SAME MEANING AS IN, AND SHALL BE
DETERMINED IN A MANNER CONSISTENT WITH ANY DETERMINATION UNDER, THE LONG-TERM
DISABILITY PLAN OF THE COMPANY IN WHICH EXECUTIVE PARTICIPATES FROM TIME TO
TIME, OR IF EXECUTIVE IS NOT COVERED BY SUCH A PLAN, “DISABILITY” SHALL MEAN
EXECUTIVE’S PERMANENT PHYSICAL OR MENTAL INJURY, ILLNESS OR OTHER CONDITION THAT
PREVENTS EXECUTIVE FROM PERFORMING HIS DUTIES TO THE COMPANY FOR A TOTAL OF SIX
(6) MONTHS DURING ANY TWELVE (12) MONTH PERIOD, AS REASONABLY DETERMINED BY A
PHYSICIAN SELECTED BY EXECUTIVE AND ACCEPTABLE TO THE COMPANY OR THE COMPANY’S
LEGAL REPRESENTATIVE (SUCH AGREEMENT AS TO ACCEPTABILITY NOT TO BE WITHHELD
UNREASONABLY).


 


(VIII)        “GOOD REASON” SHALL MEAN THE OCCURRENCE, WITHOUT EXECUTIVE’S
EXPRESS WRITTEN CONSENT, OF:  (A) AN ADVERSE CHANGE IN EXECUTIVE’S EMPLOYMENT’S
TITLE OR CHANGE IN EXECUTIVE’S DUTY TO REPORT SOLELY AND DIRECTLY TO THE BOARD;
(B) A DIMINUTION IN EXECUTIVE’S EMPLOYMENT DUTIES, RESPONSIBILITIES OR
AUTHORITY, OR THE ASSIGNMENT TO EXECUTIVE OF DUTIES THAT ARE MATERIALLY
INCONSISTENT WITH HIS POSITION; (C) ANY REDUCTION IN BASE SALARY, MAXIMUM BONUS
OR TARGET BONUS AS SET FORTH IN SECTION 3(B); (D) A RELOCATION OF EXECUTIVE’S
PRINCIPAL PLACE OF EMPLOYMENT TO A LOCATION OUTSIDE OF THE NEW YORK AREA THAT
WOULD UNREASONABLY INCREASE EXECUTIVE’S COMMUTE; (E) AT ANY TIME DURING THE TERM
FAILURE OF EXECUTIVE TO BE NOMINATED FOR ELECTION AS A DIRECTOR OF THE COMPANY
THROUGHOUT THE TERM OR REMOVAL OF EXECUTIVE AS A DIRECTOR OF THE COMPANY BY THE
BOARD OTHER THAN FOR CAUSE; (F) DURING THE FIFTEEN MONTH PERIOD COMMENCING ON
THE DATE OF THE TRIGGERING EVENT (X) A DETERMINATION BY THE BOARD TO ABANDON OR
CHANGE IN ANY MATERIAL RESPECT THE APPLICABLE BUSINESS PLAN, CAPITAL EXPENDITURE
PLAN, CAPITALIZATION AND/OR STRATEGIC GROWTH PLAN OF THE COMPANY, AS SET FORTH
IN SF’S OR THE COMPANY’S BUSINESS PLANS AS OF THE DATE HEREOF OR (Y) A
DETERMINATION BY THE BOARD TO SHUT DOWN, CLOSE, DISPOSE OF OR DIVEST ANY
BUSINESS OR OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES (INCLUDING, WITHOUT
LIMITATION, DICK CLARK PRODUCTIONS ), OR DISPOSE OF A DIVEST ANY MATERIAL ASSET
OF THE COMPANY AND ITS SUBSIDIARIES (TAKEN AS A WHOLE), OR (Z) A DETERMINATION
BY THE BOARD TO TERMINATE OR HIRE ANY EMPLOYEE OF SF, THE COMPANY OR ANY
SUBSIDIARY THEREOF THAT REPORTS DIRECTLY TO THE EXECUTIVE WHICH, IN THE CASE OF
CLAUSES (X), (Y) OR (Z), IS WITHOUT EXECUTIVE’S PRIOR APPROVAL; OR (G) ANY
BREACH BY THE COMPANY OF ANY MATERIAL PROVISION OF THIS AGREEMENT (INCLUDING BUT
NOT LIMITED TO ANY BREACH OF ITS OBLIGATIONS UNDER SECTION 3 HEREOF) WHICH, IN
THE CASE OF THIS CLAUSE (G) ONLY, IS NOT CURED WITHIN FIFTEEN (15) DAYS AFTER
WRITTEN NOTICE IS RECEIVED FROM EXECUTIVE.


 


(IX)           “PERMITTED HOLDERS” SHALL HAVE THE MEANING SET FORTH IN THE EXIT
FACILITY (AS DEFINED IN THE PLAN) AS IN EFFECT ON THE EFFECTIVE DATE OF THE
PLAN.


 


(X)            “SUBSIDIARY” OF THE COMPANY SHALL MEAN: ANY CORPORATION OF WHICH
THE COMPANY OWNS, DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE
VOTING STOCK.

 

7

--------------------------------------------------------------------------------


 


(E)           BOARD OF DIRECTORS.  PROMPTLY FOLLOWING THE DATE THAT EXECUTIVE IS
NO LONGER EMPLOYED BY THE COMPANY AS CHIEF EXECUTIVE OFFICER, EXECUTIVE WILL, IF
APPLICABLE, RESIGN AS A DIRECTOR OF THE COMPANY AND ANY APPLICABLE SUBSIDIARY OF
THE COMPANY.


 


5.             CONFIDENTIALITY OF TRADE SECRETS AND BUSINESS INFORMATION. 
EXECUTIVE AGREES THAT EXECUTIVE SHALL NOT, AT ANY TIME DURING EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY OR THEREAFTER, DISCLOSE OR USE ANY TRADE SECRET,
PROPRIETARY OR CONFIDENTIAL INFORMATION OF THE COMPANY OR ANY SUBSIDIARY OF THE
COMPANY (COLLECTIVELY, “CONFIDENTIAL INFORMATION”), OBTAINED BY HIM DURING THE
COURSE OF SUCH EMPLOYMENT, EXCEPT FOR (I) DISCLOSURES AND USES REQUIRED IN THE
COURSE OF SUCH EMPLOYMENT OR WITH THE WRITTEN PERMISSION OF THE COMPANY,
(II) DISCLOSURES WITH RESPECT TO ANY LITIGATION, ARBITRATION OR MEDIATION
INVOLVING THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO, THE ENFORCEMENT OF
EXECUTIVE’S RIGHTS UNDER THIS AGREEMENT, OR (III) AS MAY BE REQUIRED BY LAW OR
BY ANY COURT, ARBITRATOR, MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY
(INCLUDING ANY COMMITTEE THEREOF) WITH APPARENT JURISDICTION TO ORDER SUCH
DISCLOSURE; PROVIDED THAT, IF, IN ANY CIRCUMSTANCE DESCRIBED IN CLAUSE (III),
EXECUTIVE RECEIVES NOTICE THAT ANY THIRD PARTY SHALL SEEK TO COMPEL HIM BY
PROCESS OF LAW TO DISCLOSE ANY CONFIDENTIAL INFORMATION, EXECUTIVE SHALL
PROMPTLY NOTIFY THE COMPANY AND PROVIDE REASONABLE COOPERATION TO THE COMPANY
(AT THE COMPANY’S SOLE EXPENSE) IN SEEKING A PROTECTIVE ORDER AGAINST SUCH
DISCLOSURE. NOTWITHSTANDING THE FOREGOING, “CONFIDENTIAL INFORMATION” SHALL NOT
INCLUDE INFORMATION THAT IS OR BECOMES PUBLICLY KNOWN OUTSIDE THE COMPANY OR ANY
OF ITS SUBSIDIARIES OTHER THAN DUE TO A BREACH OF EXECUTIVE’S OBLIGATIONS UNDER
THIS PARAGRAPH.


 


6.             RETURN OF INFORMATION.  EXECUTIVE AGREES THAT AT THE TIME OF ANY
TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR EXPIRATION OF THE
TERM, WHETHER AT THE INSTANCE OF EXECUTIVE OR THE COMPANY, AND REGARDLESS OF THE
REASONS THEREFORE, EXECUTIVE SHALL DELIVER TO THE COMPANY (AT THE COMPANY’S
EXPENSE), ANY AND ALL NOTES, FILES, MEMORANDA, PAPERS AND, IN GENERAL, ANY AND
ALL PHYSICAL (INCLUDING ELECTRONIC) MATTER CONTAINING CONFIDENTIAL INFORMATION
(OTHER THAN AS HE PROPERLY IS RETAINING IN CONNECTION WITH AN ACTION OR OTHER
PROCEEDING AS NOTED IN CLAUSE (II) OR (III) OF SECTION 5) WHICH ARE IN
EXECUTIVE’S POSSESSION, EXCEPT AS OTHERWISE CONSENTED IN WRITING BY THE COMPANY
AT THE TIME OF SUCH TERMINATION.  THE FOREGOING SHALL NOT PREVENT EXECUTIVE FROM
RETAINING COPIES OF PERSONAL DIARIES, PERSONAL NOTES, PERSONAL ADDRESS BOOKS,
PERSONAL CALENDARS, AND ANY OTHER PERSONAL INFORMATION (INCLUDING, WITHOUT
LIMITATION, INFORMATION RELATING TO EXECUTIVE’S COMPENSATION), BUT ONLY TO THE
EXTENT SUCH COPIES DO NOT CONTAIN ANY CONFIDENTIAL INFORMATION OTHER THAN THAT
WHICH RELATES DIRECTLY TO EXECUTIVE, INCLUDING HIS COMPENSATION.


 


7.             NONCOMPETITION AND NONINTERFERENCE.


 


(A)           GENERAL.  SUBJECT TO SECTION 7(C), IN CONSIDERATION FOR THE
COMPENSATION PAYABLE TO EXECUTIVE UNDER THIS AGREEMENT, EXECUTIVE AGREES THAT
EXECUTIVE SHALL NOT, DURING EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OTHER THAN
IN CARRYING OUT HIS DUTIES HEREUNDER AND FOR A PERIOD OF ONE (1) YEAR AFTER ANY
TERMINATION OF EMPLOYMENT (I) RENDER SERVICES TO A COMPETITOR, REGARDLESS OF THE
NATURE THEREOF, (II) ENGAGE IN ANY ACTIVITY WHICH IS IN DIRECT CONFLICT WITH OR
MATERIALLY ADVERSE TO THE INTERESTS OF THE COMPANY OR ANY SUBSIDIARY,
(III) DIRECTLY OR INDIRECTLY RECRUIT, SOLICIT OR INDUCE, ANY EMPLOYEE,
CONSULTANT OR INDEPENDENT CONTRACTOR OF THE COMPANY OR ANY SUBSIDIARY, TO
TERMINATE, ALTER OR MODIFY SUCH PERSON’S EMPLOYMENT OR OTHER RELATIONSHIP WITH
THE COMPANY OR ANY SUBSIDIARY, NOR (IV) 

 

8

--------------------------------------------------------------------------------


 


DIRECTLY OR INDIRECTLY SOLICIT ANY THEN CURRENT CUSTOMER OR BUSINESS PARTNER OF
THE COMPANY OR ANY SUBSIDIARY TO TERMINATE, ALTER OR MODIFY ITS RELATIONSHIP
WITH THE COMPANY OR THE SUBSIDIARY OR TO INTERFERE WITH THE COMPANY’S OR ANY
SUBSIDIARY’S RELATIONSHIPS WITH ANY OF ITS CUSTOMERS OR BUSINESS PARTNERS ON
BEHALF OF ANY ENTERPRISE THAT IS A COMPETITOR WITH THE COMPANY OR A SUBSIDIARY.


 


(B)           DEFINITION.  FOR PURPOSES OF THIS AGREEMENT, “COMPETITOR” SHALL
MEAN ANY BUSINESS OR ENTERPRISE IN THE THEME PARK BUSINESS.  NOTWITHSTANDING THE
FOREGOING, EXECUTIVE’S PROVISION OF SERVICES TO AN AFFILIATE OR UNIT OF A
COMPETITOR THAT IS NOT DIRECTLY ENGAGED IN THE THEME PARK BUSINESS, OR SERVICE
IN AN EXECUTIVE CORPORATE CAPACITY OF AN ENTITY THAT HAS A THEME PARK DIVISION,
SUCH AS THE WALT DISNEY COMPANY OR GENERAL ELECTRIC, SHALL NOT BE A VIOLATION OF
THE RESTRICTIONS OF THIS SECTION 7.  NOTHING CONTAINED HEREIN SHALL PREVENT
EXECUTIVE FROM ACQUIRING, SOLELY AS AN INVESTMENT, ANY PUBLICLY-TRADED
SECURITIES OF ANY PERSON SO LONG AS HE REMAINS A PASSIVE INVESTOR IN SUCH PERSON
AND DOES NOT OWN MORE THAN ONE PERCENT (1%) OF THE OUTSTANDING SECURITIES
THEREOF.


 


(C)           EXPIRATION OF TERM.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
CEASES FOLLOWING EXPIRATION OF THE TERM, THE PROVISIONS OF SECTION 7(A) SHALL
REMAIN IN EFFECT; PROVIDED THAT CLAUSES (I) AND (II) OF SECTION 7(A) SHALL APPLY
FOR A PERIOD OF SIX (6) MONTHS, RATHER THAN TWELVE (12) MONTHS, FOLLOWING THE
EXPIRATION OF THE TERM.  IF EXECUTIVE REMAINS EMPLOYED BY THE COMPANY AT THE
EXPIRATION OF THE TERM, (I) THE COMPANY WILL PAY EXECUTIVE, WITHIN TEN
(10) BUSINESS DAYS, A LUMP SUM CASH AMOUNT EQUAL TO (1) EIGHTEEN (18) MONTHS’ OF
EXECUTIVE’S BASE SALARY PLUS (2) AN AMOUNT EQUAL TO THE ANNUAL BONUS OF THE
EXECUTIVE FOR THE IMMEDIATELY PRIOR FISCAL YEAR OF THE COMPANY, AND (II) ALL
OPTIONS AND SHARES OF RESTRICTED STOCK PREVIOUSLY GRANTED TO EXECUTIVE SHALL
FULLY VEST AND ALL SUCH OUTSTANDING OPTIONS SHALL REMAIN EXERCISABLE FOR THEIR
ORIGINALLY SCHEDULED RESPECTIVE TERMS (OTHER THAN INCENTIVE STOCK OPTIONS
GRANTED TO EXECUTIVE PRIOR TO THE DATE HEREOF THAT DO NOT PROVIDE FOR SUCH
CONTINUED EXERCISABILITY IN ACCORDANCE WITH THEIR TERMS).


 


8.             ENFORCEMENT.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT:  (I) THE
PURPOSE OF THE COVENANTS SET FORTH IN SECTIONS 5 THROUGH 7 ABOVE (THE
“RESTRICTIVE COVENANTS”) IS TO PROTECT THE GOODWILL, TRADE SECRETS AND OTHER
CONFIDENTIAL INFORMATION OF THE COMPANY; (II) BECAUSE OF THE NATURE OF THE
BUSINESS IN WHICH THE COMPANY IS ENGAGED AND BECAUSE OF THE NATURE OF THE
CONFIDENTIAL INFORMATION TO WHICH EXECUTIVE HAS ACCESS, IT WOULD BE IMPRACTICAL
AND EXCESSIVELY DIFFICULT TO DETERMINE THE ACTUAL DAMAGES OF THE COMPANY IN THE
EVENT EXECUTIVE BREACHED ANY SUCH COVENANTS; AND (III) REMEDIES AT LAW (SUCH AS
MONETARY DAMAGES) FOR ANY BREACH OF EXECUTIVE’S OBLIGATIONS UNDER THE
RESTRICTIVE COVENANTS WOULD BE INADEQUATE.  EXECUTIVE THEREFORE AGREES AND
CONSENTS THAT IF EXECUTIVE COMMITS ANY BREACH OF A RESTRICTIVE COVENANT, THE
COMPANY SHALL HAVE THE RIGHT (IN ADDITION TO, AND NOT IN LIEU OF, ANY OTHER
RIGHT OR REMEDY THAT MAY BE AVAILABLE TO IT) TO TEMPORARY AND PERMANENT
INJUNCTIVE RELIEF FROM A COURT OF COMPETENT JURISDICTION, WITHOUT POSTING ANY
BOND OR OTHER SECURITY AND WITHOUT THE NECESSITY OF PROOF OF ACTUAL DAMAGE.  IF
ANY PORTION OF THE RESTRICTIVE COVENANTS IS HEREAFTER DETERMINED TO BE INVALID
OR UNENFORCEABLE IN ANY RESPECT, SUCH DETERMINATION SHALL NOT AFFECT THE
REMAINDER THEREOF, WHICH SHALL BE GIVEN THE MAXIMUM EFFECT POSSIBLE AND SHALL BE
FULLY ENFORCED, WITHOUT REGARD TO THE INVALID PORTIONS.  IN PARTICULAR, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, IF THE COVENANTS SET FORTH IN
SECTION 7 ARE FOUND BY A COURT OR AN ARBITRATOR TO BE UNREASONABLE, EXECUTIVE
AND THE COMPANY AGREE THAT THE MAXIMUM PERIOD, SCOPE OR GEOGRAPHICAL AREA THAT
IS FOUND TO BE

 

9

--------------------------------------------------------------------------------


 


REASONABLE SHALL BE SUBSTITUTED FOR THE STATED PERIOD, SCOPE OR AREA, AND THAT
THE COURT OR ARBITRATOR SHALL REVISE THE RESTRICTIONS CONTAINED HEREIN TO COVER
THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.  IF ANY OF THE RESTRICTIVE
COVENANTS ARE DETERMINED TO BE WHOLLY OR PARTIALLY UNENFORCEABLE IN ANY
JURISDICTION, SUCH DETERMINATION SHALL NOT BE A BAR TO OR IN ANY WAY DIMINISH
THE COMPANY’S RIGHT TO ENFORCE ANY SUCH COVENANT IN ANY OTHER JURISDICTION.


 


9.             INDEMNIFICATION.


 


(A)           THE COMPANY AGREES THAT IF EXECUTIVE IS MADE A PARTY TO, IS
THREATENED TO BE MADE A PARTY TO, RECEIVES ANY LEGAL PROCESS IN, OR RECEIVES ANY
DISCOVERY REQUEST OR REQUEST FOR INFORMATION IN CONNECTION WITH, ANY ACTION,
SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE (A
“PROCEEDING”), BY REASON OF THE FACT THAT HE WAS A DIRECTOR, OFFICER, EMPLOYEE,
CONSULTANT OR AGENT OF THE COMPANY, OR WAS SERVING AT THE REQUEST OF, OR ON
BEHALF OF, THE COMPANY AS A DIRECTOR, OFFICER, MEMBER, EMPLOYEE, CONSULTANT OR
AGENT OF ANOTHER CORPORATION, LIMITED LIABILITY CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST OR OTHER ENTITY, INCLUDING SERVICE WITH RESPECT TO EMPLOYEE
BENEFIT PLANS, WHETHER OR NOT THE BASIS OF SUCH PROCEEDING IS EXECUTIVE’S
ALLEGED ACTION IN AN OFFICIAL CAPACITY WHILE SERVING AS A DIRECTOR, OFFICER,
MEMBER, EMPLOYEE, CONSULTANT OR AGENT OF THE COMPANY OR OTHER ENTITY, EXECUTIVE
SHALL BE INDEMNIFIED AND HELD HARMLESS BY THE COMPANY TO THE FULLEST EXTENT
PERMITTED OR AUTHORIZED BY THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS
OR, IF GREATER, BY APPLICABLE LAW, AGAINST ANY AND ALL COSTS, EXPENSES,
LIABILITIES AND LOSSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES
REASONABLY INCURRED, JUDGMENTS, FINES, TAXES OR PENALTIES AND AMOUNTS PAID OR TO
BE PAID IN SETTLEMENT AND ANY REASONABLE COST AND FEES INCURRED IN ENFORCING HIS
RIGHTS TO INDEMNIFICATION OR CONTRIBUTION) INCURRED OR SUFFERED BY EXECUTIVE IN
CONNECTION THEREWITH, AND SUCH INDEMNIFICATION SHALL CONTINUE AS TO EXECUTIVE
EVEN THOUGH HE HAS CEASED TO BE A DIRECTOR, OFFICER, MEMBER, EMPLOYEE,
CONSULTANT OR AGENT OF THE COMPANY OR OTHER ENTITY AND SHALL INURE TO THE
BENEFIT OF EXECUTIVE’S HEIRS, EXECUTORS AND ADMINISTRATORS.  THE COMPANY SHALL
REIMBURSE EXECUTIVE FOR ALL COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES) INCURRED BY HIM IN CONNECTION WITH ANY PROCEEDING
WITHIN TWENTY (20) BUSINESS DAYS AFTER RECEIPT BY THE COMPANY OF A WRITTEN
REQUEST FOR SUCH REIMBURSEMENT AND APPROPRIATE DOCUMENTATION ASSOCIATED WITH
THESE EXPENSES.  SUCH REQUEST SHALL INCLUDE AN UNDERTAKING BY EXECUTIVE TO REPAY
THE AMOUNT OF SUCH ADVANCE IF IT SHALL ULTIMATELY BE DETERMINED THAT HE IS NOT
ENTITLED TO BE INDEMNIFIED AGAINST SUCH COSTS AND EXPENSES; PROVIDED THAT THE
AMOUNT OF SUCH OBLIGATION TO REPAY SHALL BE LIMITED TO THE AFTER-TAX AMOUNT OF
ANY SUCH ADVANCE EXCEPT TO THE EXTENT EXECUTIVE IS ABLE TO OFFSET SUCH TAXES
INCURRED ON THE ADVANCE BY THE TAX BENEFIT, IF ANY, ATTRIBUTABLE TO A DEDUCTION
FOR REPAYMENT.


 


(B)           NEITHER THE FAILURE OF THE COMPANY (INCLUDING ITS BOARD,
INDEPENDENT LEGAL COUNSEL OR STOCKHOLDERS) TO HAVE MADE A DETERMINATION PRIOR TO
THE COMMENCEMENT OF ANY PROCEEDING CONCERNING PAYMENT OF AMOUNTS CLAIMED BY
EXECUTIVE UNDER SECTION 9(A) ABOVE THAT INDEMNIFICATION OF EXECUTIVE IS PROPER
BECAUSE HE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR A DETERMINATION BY
THE COMPANY (INCLUDING ITS BOARD, INDEPENDENT LEGAL COUNSEL OR STOCKHOLDERS)
THAT EXECUTIVE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL CREATE A
PRESUMPTION OR INFERENCE THAT EXECUTIVE HAS NOT MET THE APPLICABLE STANDARD OF
CONDUCT.

 

10

--------------------------------------------------------------------------------


 


(C)           THE COMPANY AGREES TO CONTINUE AND MAINTAIN A DIRECTORS’ AND
OFFICERS’ LIABILITY INSURANCE POLICY COVERING EXECUTIVE AT A LEVEL, AND ON TERMS
AND CONDITIONS, NO LESS FAVORABLE TO HIM THAN THE COVERAGE THE COMPANY PROVIDES
OTHER SIMILARLY-SITUATED EXECUTIVES UNTIL SUCH TIME AS SUITS AGAINST EXECUTIVE
ARE NO LONGER PERMITTED BY LAW.


 


(D)           NOTHING IN THIS SECTION 9 SHALL BE CONSTRUED AS REDUCING OR
WAIVING ANY RIGHT TO INDEMNIFICATION, OR ADVANCEMENT OF EXPENSES, EXECUTIVE
WOULD OTHERWISE HAVE UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS
OR UNDER APPLICABLE LAW.


 


(E)           IN ADDITION, THE COMPANY AGREES TO INDEMNIFY EXECUTIVE AGAINST ANY
AND ALL LOSSES, LIABILITIES, DAMAGES, EXPENSES (INCLUDING ATTORNEYS’ FEES),
JUDGMENTS, FINES AND AMOUNTS INCURRED BY EXECUTIVE IN CONNECTION WITH ANY CLAIM,
ACTION, SUIT OR PROCEEDING ARISING AS A RESULT OF EXECUTIVE’S ALLEGED OR ACTUAL
VIOLATION OF ANY EXISTING CONTRACTUAL OR OTHER RESTRICTIONS ON EXECUTIVE’S
EMPLOYMENT OR BUSINESS ACTIVITIES IF SUCH VIOLATION OCCURS AS A RESULT OF
EXECUTIVE’S ENTERING INTO THIS AGREEMENT OR HIS RENDERING, OR HAVING RENDERED,
SERVICES TO THE COMPANY OR TO ANY SUBSIDIARY.


 


10.           ARBITRATION.  IN THE EVENT THAT ANY DISPUTE ARISES BETWEEN THE
COMPANY AND EXECUTIVE REGARDING OR RELATING TO THIS AGREEMENT AND/OR ANY ASPECT
OF EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY, THE PARTIES CONSENT TO
RESOLVE SUCH DISPUTE THROUGH MANDATORY ARBITRATION UNDER THE COMMERCIAL RULES OF
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”), BEFORE A SINGLE ARBITRATOR IN NEW
YORK, NEW YORK.  THE PARTIES HEREBY CONSENT TO THE ENTRY OF JUDGMENT UPON AWARD
RENDERED BY THE ARBITRATOR IN ANY COURT OF COMPETENT JURISDICTION. 
NOTWITHSTANDING THE FOREGOING, HOWEVER, SHOULD ADEQUATE GROUNDS EXIST FOR
SEEKING IMMEDIATE INJUNCTIVE OR IMMEDIATE EQUITABLE RELIEF, ANY PARTY MAY SEEK
AND OBTAIN SUCH RELIEF.  THE PARTIES HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF OR IN THE STATE OF NEW YORK FOR
PURPOSES OF SEEKING SUCH INJUNCTIVE OR EQUITABLE RELIEF AS SET FORTH ABOVE.  ALL
OUT-OF-POCKET COSTS AND EXPENSES REASONABLY INCURRED BY EXECUTIVE IN CONNECTION
WITH SUCH ARBITRATION (INCLUDING ATTORNEYS’ FEES) SHALL BE PAID BY THE COMPANY
UNLESS THE ARBITRATOR DETERMINES THAT EXECUTIVE SHALL HAVE BROUGHT A CLAIM IN
BAD FAITH OR WITHOUT ANY REASONABLE BASIS.


 


11.           MUTUAL REPRESENTATIONS.


 


(A)           EXECUTIVE ACKNOWLEDGES THAT BEFORE SIGNING THIS AGREEMENT,
EXECUTIVE WAS GIVEN THE OPPORTUNITY TO READ IT, EVALUATE IT AND DISCUSS IT WITH
EXECUTIVE’S PERSONAL ADVISORS.  EXECUTIVE FURTHER ACKNOWLEDGES THAT THE COMPANY
HAS NOT PROVIDED EXECUTIVE WITH ANY LEGAL ADVICE REGARDING THIS AGREEMENT.


 


(B)           EXECUTIVE REPRESENTS AND WARRANTS TO THE COMPANY THAT THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE FULFILLMENT OF THE TERMS HEREOF
(I) SHALL NOT CONSTITUTE A DEFAULT UNDER, OR CONFLICT WITH, ANY AGREEMENT OR
OTHER INSTRUMENT TO WHICH HE IS A PARTY OR BY WHICH HE IS BOUND AND (II) AS TO
HIS EXECUTION AND DELIVERY OF THIS AGREEMENT DO NOT REQUIRE THE CONSENT OF ANY
OTHER PERSON.


 


(C)           THE COMPANY REPRESENTS AND WARRANTS TO EXECUTIVE THAT (I) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY THE COMPANY HAS BEEN
FULLY AND

 

11

--------------------------------------------------------------------------------


 


VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, (II) THE PERSON SIGNING
THIS AGREEMENT ON BEHALF OF THE COMPANY IS DULY AUTHORIZED TO DO SO, (III) THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT DOES NOT VIOLATE ANY
APPLICABLE LAW, REGULATION, ORDER, JUDGMENT OR DECREE OR ANY AGREEMENT, PLAN OR
CORPORATE GOVERNANCE DOCUMENT TO WHICH THE COMPANY IS A PARTY OR BY WHICH IT IS
BOUND AND (IV) UPON EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE PARTIES, IT
SHALL BE A VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


(D)           EACH PARTY HERETO REPRESENTS AND WARRANTS TO THE OTHER THAT THIS
AGREEMENT CONSTITUTES THE VALID AND BINDING OBLIGATIONS OF SUCH PARTY
ENFORCEABLE AGAINST SUCH PARTY IN ACCORDANCE WITH ITS TERMS.


 


12.           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN WHEN DELIVERED
(I) PERSONALLY, (II) BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID WITH
RETURN RECEIPT REQUESTED, (III) BY FACSIMILE WITH EVIDENCE OF COMPLETED
TRANSMISSION, OR (IV) DELIVERED BY OVERNIGHT COURIER TO THE PARTY CONCERNED AT
THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS SUCH PARTY MAY
SUBSEQUENTLY GIVE SUCH NOTICE OF:


 

If to the Company:

 

Six Flags, Inc.
1540 Broadway; 15th Floor
New York, New York 10036

 

Attention: James M. Coughlin, Esq.

 

Fax: (212) 354-3089

 

If to Executive:

 

Mark Shapiro
c/o Six Flags, Inc.
1540 Broadway; 15th Floor
New York, New York 10036

 


13.           ASSIGNMENT AND SUCCESSORS.  THIS AGREEMENT IS PERSONAL IN ITS
NATURE AND NONE OF THE PARTIES HERETO SHALL, WITHOUT THE CONSENT OF THE OTHERS,
ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER;
PROVIDED, HOWEVER, THAT IN THE EVENT OF A MERGER, CONSOLIDATION, OR TRANSFER OR
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY WITH OR TO ANY
OTHER INDIVIDUAL(S) OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO THE PROVISIONS
HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH SUCCESSOR AND SUCH
SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES, COVENANTS, DUTIES, AND
OBLIGATIONS OF THE COMPANY HEREUNDER, AND SUCH TRANSFEREE OR SUCCESSOR SHALL BE
REQUIRED TO ASSUME SUCH OBLIGATIONS BY CONTRACT (UNLESS SUCH ASSUMPTION OCCURS
BY OPERATION OF LAW).  ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING,
EXECUTIVE SHALL BE ENTITLED TO SELECT (AND CHANGE, TO THE EXTENT PERMITTED UNDER
ANY APPLICABLE LAW) A BENEFICIARY OR BENEFICIARIES TO RECEIVE ANY COMPENSATION
OR BENEFIT PAYABLE HEREUNDER

 

12

--------------------------------------------------------------------------------


 


FOLLOWING EXECUTIVE’S DEATH OR JUDICIALLY DETERMINED INCOMPETENCE BY GIVING THE
COMPANY WRITTEN NOTICE THEREOF.  IN THE EVENT OF EXECUTIVE’S DEATH OR A JUDICIAL
DETERMINATION OF HIS INCOMPETENCE, REFERENCE IN THIS AGREEMENT TO EXECUTIVE
SHALL BE DEEMED, WHERE APPROPRIATE, TO REFER TO HIS BENEFICIARY, ESTATE OR OTHER
LEGAL REPRESENTATIVE.


 


14.           GOVERNING LAW; AMENDMENT.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED
EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY EXECUTIVE AND THE COMPANY OR THEIR
RESPECTIVE SUCCESSORS AND LEGAL REPRESENTATIVES.


 


15.           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH PROVISION,
TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN VALID AND
ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
CONSISTENT WITH LAW.


 


16.           TAX WITHHOLDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER THIS AGREEMENT
ALL FEDERAL, STATE, LOCAL AND FOREIGN TAXES THAT ARE REQUIRED TO BE WITHHELD BY
APPLICABLE LAWS OR REGULATIONS.


 


17.           NO WAIVER.  EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON
STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY RIGHT UNDER, THIS
AGREEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR OF
ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT.  ANY PROVISION OF THIS
AGREEMENT MAY BE WAIVED BY THE PARTIES HERETO; PROVIDED THAT ANY WAIVER BY ANY
PERSON OF ANY PROVISION OF THIS AGREEMENT SHALL BE EFFECTIVE ONLY IF IN WRITING
AND SIGNED BY EACH PARTY AND SUCH WAIVER MUST SPECIFICALLY REFER TO THIS
AGREEMENT AND TO THE TERMS OR PROVISIONS BEING MODIFIED OR WAIVED.


 


18.           NO MITIGATION.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK
OTHER EMPLOYMENT OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS
PAYABLE TO EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND SUCH
AMOUNTS SHALL NOT BE SUBJECT TO OFFSET OR OTHERWISE REDUCED WHETHER OR NOT
EXECUTIVE OBTAINS OTHER EMPLOYMENT.  THE COMPANY’S OBLIGATION TO MAKE ANY
PAYMENT PURSUANT TO, AND OTHERWISE TO PERFORM ITS OBLIGATIONS UNDER, THIS
AGREEMENT SHALL NOT BE AFFECTED BY ANY OFFSET, COUNTERCLAIM OR OTHER RIGHT THAT
THE COMPANY MAY HAVE AGAINST EXECUTIVE FOR ANY REASON.


 


19.           SECTION 409A.  THIS AGREEMENT IS INTENDED TO SATISFY THE
REQUIREMENTS OF SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(“SECTION 409A”) WITH RESPECT TO AMOUNTS, IF ANY, SUBJECT THERETO AND SHALL BE
INTERPRETED AND CONSTRUED AND SHALL BE PERFORMED BY THE PARTIES CONSISTENT WITH
SUCH INTENT.  TO THE EXTENT EXECUTIVE WOULD OTHERWISE BE ENTITLED TO ANY PAYMENT
UNDER THIS AGREEMENT, OR ANY PLAN OR ARRANGEMENT OF THE COMPANY OR ITS
AFFILIATES, THAT CONSTITUTES A “DEFERRAL OF COMPENSATION” SUBJECT TO
SECTION 409A AND THAT IF PAID DURING THE SIX (6) MONTHS BEGINNING ON THE DATE OF
TERMINATION OF EXECUTIVE’S EMPLOYMENT WOULD BE SUBJECT TO THE SECTION 409A
ADDITIONAL TAX BECAUSE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING
OF SECTION 409A AND AS DETERMINED BY THE COMPANY), THE PAYMENT WILL BE PAID TO
EXECUTIVE ON THE EARLIER OF THE SIX (6) MONTH ANNIVERSARY OF HIS DATE OF
TERMINATION OR DEATH.  TO

 

13

--------------------------------------------------------------------------------


 


THE EXTENT EXECUTIVE WOULD OTHERWISE BE ENTITLED TO ANY BENEFIT (OTHER THAN A
PAYMENT) DURING THE SIX (6) MONTHS BEGINNING ON TERMINATION OF EXECUTIVE’S
EMPLOYMENT THAT WOULD BE SUBJECT TO THE SECTION 409A ADDITIONAL TAX, THE BENEFIT
WILL BE DELAYED AND WILL BEGIN BEING PROVIDED ON THE EARLIER OF THE FIRST DAY
FOLLOWING THE SIX (6) MONTH ANNIVERSARY OF EXECUTIVE’S DATE OF TERMINATION OR
DEATH.  ANY PAYMENT OR BENEFIT DUE UPON A TERMINATION OF EMPLOYMENT THAT
REPRESENTS A “DEFERRAL OF COMPENSATION” WITHIN THE MEANING OF SECTION 409A SHALL
BE PAID OR PROVIDED ONLY UPON A “SEPARATION FROM SERVICE” AS DEFINED IN TREAS.
REG. § 1.409A-1(H).  EACH PAYMENT MADE UNDER THIS AGREEMENT SHALL BE DEEMED TO
BE A SEPARATE PAYMENT FOR PURPOSES OF SECTION 409A.  AMOUNTS PAYABLE UNDER THIS
AGREEMENT SHALL BE DEEMED NOT TO BE A “DEFERRAL OF COMPENSATION” SUBJECT TO
SECTION 409A TO THE EXTENT PROVIDED IN THE EXCEPTIONS IN TREASURY REGULATION §§
1.409A-1(B)(4) (“SHORT-TERM DEFERRALS”) AND (B)(9) (“SEPARATION PAY PLANS,”
INCLUDING THE EXCEPTION UNDER SUBPARAGRAPH (III)) AND OTHER APPLICABLE
PROVISIONS OF TREASURY REGULATION § 1.409A-1 THROUGH A-6.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR ELSEWHERE, ANY PAYMENT OR BENEFIT
UNDER THIS AGREEMENT OR OTHERWISE THAT IS EXEMPT FROM SECTION 409A PURSUANT TO
TREASURY REGULATION § 1.409A-1(B)(9)(V)(A) OR (C) (RELATING TO CERTAIN
REIMBURSEMENTS AND IN-KIND BENEFITS) SHALL BE PAID OR PROVIDED ONLY TO THE
EXTENT THAT THE EXPENSES ARE NOT INCURRED, OR THE BENEFITS ARE NOT PROVIDED,
BEYOND THE LAST DAY OF THE SECOND CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN
WHICH EXECUTIVE’S “SEPARATION FROM SERVICE” OCCURS; AND PROVIDED FURTHER THAT
SUCH EXPENSES ARE REIMBURSED NO LATER THAN THE LAST DAY OF THE THIRD CALENDAR
YEAR FOLLOWING THE CALENDAR YEAR IN WHICH EXECUTIVE’S “SEPARATION FROM SERVICE”
OCCURS.  TO THE EXTENT ANY EXPENSE REIMBURSEMENT (INCLUDING WITHOUT LIMITATION
ANY REIMBURSEMENT OF INTEREST OR PENALTIES RELATED TO TAXES) OR THE PROVISION OF
ANY IN-KIND BENEFIT IS DETERMINED TO BE SUBJECT TO SECTION 409A (AND NOT EXEMPT
PURSUANT TO THE PRIOR SENTENCE OR OTHERWISE), THE AMOUNT OF ANY SUCH EXPENSES
ELIGIBLE FOR REIMBURSEMENT, OR THE PROVISION OF ANY IN-KIND BENEFIT, IN ONE
CALENDAR YEAR SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY
OTHER CALENDAR YEAR (EXCEPT FOR ANY LIFE-TIME OR OTHER AGGREGATE LIMITATION
APPLICABLE TO MEDICAL EXPENSES), IN NO EVENT SHALL ANY EXPENSES BE REIMBURSED
AFTER THE LAST DAY OF THE CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH
EXECUTIVE INCURRED SUCH EXPENSES, AND IN NO EVENT SHALL ANY RIGHT TO
REIMBURSEMENT OR THE PROVISION OF ANY IN-KIND BENEFIT BE SUBJECT TO LIQUIDATION
OR EXCHANGE FOR ANOTHER BENEFIT.


 


20.           HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
FOR CONVENIENCE ONLY AND IN NO MANNER SHALL BE CONSTRUED AS PART OF THIS
AGREEMENT.


 


21.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SHALL SUPERSEDE ALL
PRIOR AGREEMENTS, WHETHER WRITTEN OR ORAL, WITH RESPECT THERETO, INCLUDING THE
EXISTING EMPLOYMENT AGREEMENT (EXCEPT WITH REGARD TO OUTSTANDING EQUITY AWARDS
GRANTED IN ACCORDANCE THEREWITH).  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE
TERMS OF THIS AGREEMENT AND THE TERMS OF ANY OTHER COMPANY PLAN, POLICY, EQUITY
GRANT, ARRANGEMENT OR AGREEMENT WITH EXECUTIVE, THE PROVISIONS MOST FAVORABLE TO
EXECUTIVE SHALL GOVERN.


 


22.           DURATION OF TERMS.  THE RESPECTIVE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL SURVIVE ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT TO THE
EXTENT NECESSARY TO GIVE EFFECT TO SUCH RIGHTS AND OBLIGATIONS.

 

14

--------------------------------------------------------------------------------


 


23.           EFFECTIVENESS.  THIS AGREEMENT, AS AMENDED AND MODIFIED HEREIN,
SHALL BECOME EFFECTIVE UPON THE ENTRY OF AN ORDER OF THE UNITED STATES
BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, PURSUANT TO 11 U.S.C. § 365,
AUTHORIZING THE ASSUMPTION HEREOF, WHICH ORDER IS CONTEMPLATED TO BE PART OF AN
ORDER CONFIRMING THE PLAN, PURSUANT TO 11 U.S.C. § 1129.  UNTIL SUCH TIME AS AN
ORDER AUTHORIZING SUCH ASSUMPTION IS ENTERED, THE EXISTING EMPLOYMENT AGREEMENT
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


24.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN
TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.

 

 

 

 

SIX FLAGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James Coughlin

 

 

 

Name:

James Coughlin

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

 

 

 

By:

/s/ James Coughlin

 

 

 

Name:

James Coughlin

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

SIX FLAGS THEME PARKS INC.

 

 

 

 

 

 

 

 

By:

/s/ James Coughlin

 

 

 

Name:

James Coughlin

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

/s/ Mark Shapiro

 

 

Mark Shapiro

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Annual Bonus Parameters

 

Definitions:

 

“Performance Parameters” shall mean the following, as determined annually by the
Board:

 

(a) Budgeted Adjusted EBITDA:  Total budgeted Adjusted EBITDA (as defined in the
Company’s earnings releases).

 

(b) Budgeted Free Cash Flow:  Total Budgeted Free Cash Flow (as defined in the
Company’s earnings releases).

 

(c) Budgeted Attendance:  Total budgeted attendance.

 

(d) Budgeted In-Park Net Revenue Per Capita:  Total budgeted in-park net revenue
per capita.

 

(e) Budgeted Sponsorship/Licensing Revenue:  Total budgeted
sponsorship/licensing revenue.

 

Rules for Calculation of Annual Bonus:

 

Any annual bonus payable under Section 3(b) of this Agreement, shall be
determined annually by the compensation committee of the Board (the “Committee”)
in accordance with the rules below.  All determinations by the Committee shall
be final and binding on Executive.  All Adjusted EBITDA and other bonus targets
shall be determined by reference to the Company’s Budget for each year as
approved by the Board.  The Committee shall work with the Executive to determine
appropriate bonus targets for any items that are not specifically contained in
the Company’s Budget each year.

 

1. Subject to the other rules, the Performance Parameters shall be weighted as
follows in determining the amount of the annual bonus:  Budgeted Adjusted
EBITDA:  50% and 12.5% for each of the remaining Performance Parameters.

 

2. No annual bonus whatsoever shall be payable in respect of a given fiscal year
if actual Adjusted EBITDA for such year is less than 90% of Budgeted Adjusted
EBITDA.

 

3. If actual results for a given Performance Parameter are less than 90% of the
Performance Parameter, no amount shall be payable in respect of such Performance
Parameter.

 

4. If actual Adjusted EBITDA for a given fiscal year equals or exceeds 90% of
Budgeted Adjusted EBITDA, and the results for any given Performance Parameter
(including Budgeted Adjusted EBITDA) equals or exceeds 90% of the Performance
Parameter, then the amount payable in respect of such parameter shall be
determined by multiplying the product of the Target Bonus and the weight
ascribed to the Performance Parameter in Rule 1 above by the appropriate
multiplier below:

 

A-1

--------------------------------------------------------------------------------


 

Multiplier

 

Performance Level

 

 

 

0.5

 

Actual Performance equals 90% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

0.75

 

Actual Performance equals 95% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

1.0

 

Actual Performance equals 100% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

1.5

 

Actual Performance equals 105% of the Performance Parameter (including Budgeted
Adjusted EBITDA)

 

 

 

2.0

 

Actual Performance equals or exceeds 110% of the Performance Parameter
(including Budgeted Adjusted EBITDA)

 

 

 

Determined by interpolation between 0.5 and 2.0

 

Actual Performance exceeds 90% but is below 110% of the Performance Parameter
(including Budgeted Adjusted EBITDA)

 

5. If actual EBITDA for a given fiscal year is or exceeds 110% of Budgeted
EBITDA, then Executive shall receive the Maximum Bonus notwithstanding the
results of the other Performance Parameters.

 

6. Notwithstanding anything to the contrary above, Executive shall not receive
an annual bonus greater than the Maximum Bonus.

 

7. If Executive’s employment with the Company ceases upon expiration of the
Term, Executive shall be entitled to a lump sum payment, within ten
(10) business days, equal to the Target Bonus for Executive for the year of
termination pro-rated based on the number of days from the beginning of the year
through the Date of Termination divided by the total number of days in the year
of termination.

 

A-2

--------------------------------------------------------------------------------